Title: Military Establishment, [3 February] 1795
From: Madison, James
To: 


[3 February 1795]

   
   The Committee of the Whole rejected Nicholas’s report on the military establishment and took up Dayton’s resolution.


Mr. Madison, after all that had been said, was still of opinion that there had been a change in our situation, and so there might be a possibility that a reduction was proper. By the arrangements made in this session, it might be practicable to reduce the numbers nominally and yet have a real augmentation, because the new regulations would actually bring more men into the field.
